Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00565-CR

                            Rodolfo MARTINEZ-SALINAS,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2009-CRP-000403-D1
                    Honorable Elma T. Salinas-Ender, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 4, 2015.


                                             _____________________________
                                             Jason Pulliam, Justice